 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   ROBERTO S. C.,                       )    NO. ED CV 19-873-E
                                          )
12                    Plaintiff,          )
                                          )
13        v.                              )         JUDGMENT
                                          )
14   ANDREW SAUL, Commissioner of         )
     Social Security,                     )
15                                        )
                      Defendant.          )
16                                        )
                                          )
17

18
          IT IS HEREBY ADJUDGED that Defendant’s motion for summary
19
     judgment is granted and judgment is entered in favor of Defendant.
20

21
               DATED: February 6, 2020.
22

23
                                                  /s/
24                                           CHARLES F. EICK
                                     UNITED STATES MAGISTRATE JUDGE
25

26

27

28
